adequate remedy at law by way of an appeal from the district court's
                    denial of their petition.   See NRS 34.120 (authorizing an appeal to this
                    court from an order of the district court resolving a petition for a writ of
                    review); NRS 34.170 (stating that mandamus will issue "where there is
                    not a plain, speedy and adequate remedy in the ordinary course of law");
                    see also NRAP 3A(b)(1).
                                Moreover, we have "stated that the inquiry upon a petition for
                    a writ of certiorari [writ of review] is limited to whether the inferior
                    tribunal acted in excess of its jurisdiction," and "[i]f it is determined that
                    the act complained of was within the jurisdiction of the tribunal, our
                    inquiry stops even if the decision or order was incorrect."       Goicoechea u.
                    Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140, 1141 (1980).
                    Here, the district court acted within its jurisdiction by considering the
                    petition for a writ of review or, in the alternative, writ of prohibition.   See
                    Nev. Const. art. 6, § 6. Therefore, we may not inquire into the correctness
                    of the district court's action upon a petition for a writ of review.
                                Accordingly, we
                                 ORDER the petition DENIED.



                                                                                           J.



                                                                                           J.
                                                         Gibbons


                                                                Pideutiy                   J.
                                                         Pickering


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    carp
                cc:   Hon. Nancy L. Porter, District Judge
                      Elko County Public Defender
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk




SUPREME COURT
     OF
   NEVADA
                                                    3
(0) I947A Cep